Citation Nr: 0629638	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
April 1983.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2002 rating decision in which the RO denied 
service connection for tinnitus.  The veteran filed a notice 
of disagreement (NOD) in July 2002, and the RO issued a 
statement of the case (SOC) in October 2002.  In December 
2002, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).  The RO issued a 
Supplemental SOC (SSOC) in June 2005.

This appeal also arises from the May 2002 rating decision in 
which the RO denied service connection for a bilateral 
hearing loss.  The veteran filed a NOD in May 2003 and the RO 
issued a SOC in February 2006.  In March 2006, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).

In May 2002, the veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

As a final preliminary matter, the Board points out that the 
claims file contains a May 2003 statement filed by the 
veteran, requesting VA medical examinations for his service-
connected conditions of rhinitis and residuals of a rib 
fracture.  As it does not appear that the RO has acted on 
these requests, which pertain to issues not currently before 
the Board, the veteran's requests are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  There is no showing of tinnitus in service, or for many 
years thereafter, and the only medical opinion to address the 
etiology of any current tinnitus is not supportive of the 
claim for service connection.

3.  While the veteran's credible assertions of in-service 
noise exposure are consistent with his service, competent, 
probative evidence establishes that the veteran does not have 
bilateral hearing loss to an extent recognized as a 
disability for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for a bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal have been accomplished.

In a November 2001 RO pre-rating letter and February 2004 and 
September 2004 post-rating notice letters, the RO notified 
the veteran and his representative of the criteria for 
establishing entitlement to service connection for tinnitus 
and for bilateral hearing loss.  The November 2001 and 
February 2004 letters explained the type of evidence needed 
to establish each element of a service connection claim, to 
include an injury or disease that began or was made worse 
during service, or an event in service causing injury or 
disease, a current disability; and a relationship between the 
current disability and service.  The February 2004 notice 
letter mischaracterized the issue of service connection for 
tinnitus as a new and material claim; however, a subsequent 
September 2004 notice letter properly characterized the claim 
as one for service connection for tinnitus.  After each 
letter, the veteran and his representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the November 2001, February 2004, 
and September 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted VA to obtain evidence for consideration.  Also, in the 
February 2004 letter the RO notified the veteran of the 
evidence received in support of his claims.  In a September 
2004 notice letter, the veteran was notified that a VA 
audiological examination would be scheduled.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims records from Kaiser 
Permanente.  As such, the Board finds that the veteran has, 
essentially, been put on notice to provide any evidence in 
his possession that pertains to the claims.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded several opportunities to present 
information and/or evidence in support of the claims, which 
he has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent RO notice letter in September 
2004 (which, substantially completed VA's notice requirements 
as well as corrected a deficiency in a prior notice letter), 
the RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claims on 
appeal.  After the receipt of additional evidence, the RO 
readjudicated the claim for service connection for tinnitus 
on the basis of all the evidence of record (as reflected in 
the June 2005 supplemental SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with each claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records, private medical records, and VA 
medical records have been associated with the record.  The RO 
also arranged for the veteran to undergo VA examinations in 
connection with his claims of service connection for a 
bilateral hearing loss and service connection for tinnitus in 
December 2001 and October 2004.  Reports of those 
examinations, along with the transcript of the veteran's 
Board hearing, have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with 
either claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellant decision on each claim on appeal. 

II.   Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Tinnitus

The veteran maintains, in essence, that he has tinnitus as a 
result of his duties as a Huey helicopter crew chief and 
gunner.  He admitted to working without hearing protection so 
that he could listen to the engines run, and that he had 
ringing in both of his ears for more than 25 years.  
Moreover, he contends that he did not report the tinnitus 
during the aviator medical examinations from 1975 to 1983 due 
to a concern that he would lose his flight status.  

Service medical records reflect no complaints of ringing in 
the ear, or findings or diagnoses or tinnitus.  Both the pre-
induction and separation medical examination reports include 
assessments that the veteran's ears were normal, and 
audiological testing at those times revealed no tinnitus.  

Post-service medical evidence from Kaiser Permanente, dated 
in June 2001, more than 18 years after the veteran's 
discharge from service, reflects the first documented 
complaint of continuous bilateral tinnitus.  A June 2001 
audiologist opined that there was at least as likely as not a 
relationship between reported in-service noise exposure and 
the veteran's current tinnitus.  

On VA examination in December 2001, the veteran reported that 
he had bilateral tinnitus, which started more than 25 years 
earlier.  On VA audiological examination in June 2004, the 
veteran reported that he noticed tinnitus during military 
service.  
After service, the veteran stated that he worked as a mail 
sorter at the Post Office, which was not a loud occupation.  

Following the veteran's May 2002 hearing, the Board remanded 
the tinnitus claim for a VA examination and medical nexus 
opinion, based on consideration of the veteran's full history 
and assertions, to include those advanced during the May 2002 
hearing.  The Board notes that the claims file includes the 
October 2004 VA physician's audiological examination report 
reflecting a viewpoint opposing the June 2001  audiologist's 
opinion that the veteran's complaint of tinnitus was at least 
as likely as not a related to in-service noise exposure.  The 
VA physician opined that the veteran's tinnitus was the 
result of a mild high frequency hearing loss.  He further 
stated that the pattern of the hearing loss was most 
consistent with presbycusis and not military noise exposure.  
The Board construes the VA physician's opinion as indicating 
that a medical relationship between service and tinnitus is 
less likely than not.

Here, the October 2004 VA examiner's opinion is more 
compelling than the June 2001 audiologist's report because 
the examiner is a physician.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (it is within the province of trained medical 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation). 
Additionally, the physician based his evaluation and report 
on a detailed, documented review of the claims file, to 
include the veteran's SMRs, and post service medical records, 
important details of which were included in the report.  The 
also physician stated a factual or medical basis for his 
opinion as to the disability.  By contrast, the audiologist's 
opinion does not appear to have been based on full 
consideration of the veteran's documented medical history and 
assertions; this is evidenced by no comment that the claims 
file had been reviewed or significant discussion of the SMRs 
or service audiograms.

Hence, the only competent, probative evidence as to medical 
nexus weighs against the claim.  Significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any contrary medical opinion 
(i.e., one that would support the veteran's assertions as to 
a nexus between tinnitus and service).

The Board also finds that the veteran's own assertions-
advanced through hearing testimony and various statements-
provide no basis for allowance of the claim.  The veteran is 
certainly competent to assert the existence of certain 
symptoms, and to assert when those symptoms began; however, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as whether his 
current tinnitus is, in fact, medically related to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the veteran's assertions on the 
matter of medical nexus have no probative value, he is not 
competent to controvert the negative medical opinion evidence 
on this point on the basis of his assertions, alone.  

Under these circumstances, the Board must conclude that the 
claim for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   

B.  Bilateral Hearing Loss

The veteran and his representative have asserted that the 
veteran experienced noise exposure during service as a Huey 
helicopter crew chief and gunner.  The Board accepts as 
credible the veteran's assertion of significant noise 
exposure in service as consistent with his established 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  That 
notwithstanding, the Board finds that the record presents no 
basis for a grant of service connection for a bilateral 
hearing loss.

Service medical records reflect no complaints of or findings 
or diagnoses of hearing loss.  In service medical examination 
reports for the period May 1975 to March 1983, specifically 
including the May 1975 enlistment physical examination report 
and the March 1983 service discharge examination report, are 
negative for findings of ear problems, and audiological 
findings are reported within normal limits.  The veteran was 
treated for recurrent allergic rhinitis and SMRs reflected 
findings in June 1978 of a retracted and scarred tympanic 
membrane with bubbles; and in January 1982, a cloudy tympanic 
membrane.  Both conditions were related to the allergic 
rhinitis.  Additionally the veteran was diagnosed with 
bilateral retracted tympanic membranes when treated for a 
respiratory complaint in April 1979.  However, the SMR 
reports of findings do not associate the aforementioned 
conditions with any complaints or diagnosis of hearing loss.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service medical evidence from Kaiser Permanente dated in 
June 2001, more than 18 years after the veteran's discharge 
from service, reflects findings of a bilateral mild/moderate 
high frequency sensorineural hearing loss (SNHL), left 
greater than the right with excellent discrimination 
bilaterally.  The veteran was reported as not interested in a 
hearing aid at that time.  In the June 2001 report, the 
audiologist opined that there was at least as likely as not a 
relationship between reported in-service noise exposure and 
the veteran's current hearing loss.  

On VA examination in December 2001, audiometric testing 
revealed pure tone decibel thresholds, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
35
LEFT
15
20
25
30
35

The veteran's speech discrimination scores on the Maryland 
CNC word list were 100 percent in the right ear and 100 
percent in the left ear.  The VA audiologist opined that the 
findings reflected a bilateral mild sloping sensorineural 
hearing loss consistent with other factors, e.g. age, rather 
than noise exposure.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

As regards the bilateral hearing loss, the Board notes that, 
notwithstanding the veteran's assertions of bilateral hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, bilateral hearing loss to an 
extent recognized as a disability for VA purposes.  In this 
case, none of the veteran's in-service or post-service 
audiological evaluations has yielded results that establish a 
bilateral hearing loss disability under the provisions of 
section 3.385.  Hence, the question of medical nexus need not 
be addressed.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Hence, where the competent, 
probative evidence establishes that the veteran does not have 
a disability for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Under these circumstances, the Board must conclude that the 
claim for service connection for a bilateral hearing loss 
must be denied.  In  reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  







ORDER


Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


